COURT OF APPEALS
CATHERINE STONE                             FOURTH COURT OF APPEALS DISTRICT                            KEITH E. HOTTLE,
  CHIEF JUSTICE                               CADENA-REEVES JUSTICE CENTER                                  CLERK
KAREN ANGELINI                                   300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                            SAN ANTONIO, TEXAS 78205-3037
PHYLIS J. SPEEDLIN                           WWW.4THCOA.COURTS.STATE.TX.US                                 TELEPHONE
REBECCA SIMMONS                                                                                           (210) 335-2635
STEVEN C. HILBIG
MARIALYN BARNARD                                                                                         FACSIMILE NO.
  JUSTICES                                                                                                (210) 335-2762


                                                   January 15, 2010

       Jon Hughes                                                  M. Patrick Maguire
       TDCJ-ID# 1536817                                            M. Patrick Maguire, P.C.
       Coffield Unit                                               327 Earl Garrett Street, Suite 103
       2261 FM 2054                                                Kerrville, TX 78028
       Tenneessee Colony, TX 75884

       E. Bruce Curry
       District Attorney - 216th Judicial
       District Court
       521 Earl Garrett Street
       Kerrville, TX 78028

       RE:    Court of Appeals Number:          04-08-00864-CR
              Trial Court Case Number:          A-08--85

       Style: Jon William Hughes
              v.
              The State of Texas

              The Pro Se's Petition for Discretionary Review has this date been received and filed in
       the above styled and numbered cause. Pursuant to Rule 68.7 (b) of the Texas Rules of Appellate
       Procedure the opposing party has 30 days to file a reply to the petition with the clerk.


                                                               Very truly yours,

                                                               KEITH E. HOTTLE, CLERK


                                                               __________________________________
                                                               John Davila
                                                               Deputy Clerk, Ext 3220